Exhibit 10.38

RETENTION PAYMENT, NON-COMPETITION, NON-SOLICITATION,

NON-DISPARAGEMENT, AND CONFIDENTIALITY AGREEMENT

Phillip J. Gaines:

YRC Worldwide, Inc., a Delaware corporation (“YRCW”), has determined that you
are important to the operation of the business of YRCW and its affiliates As
such, YRCW desires to provide you with an incentive to remain employed with YRCW
through and after July 1, 2010 (the “Vesting Date”). Accordingly, YRCW is
pleased to offer you the opportunity to receive the Retention Payment (defined
below) described in this Retention Payment, Non-Competition, Non-Solicitation,
Non-Disparagement, and Confidentiality Agreement (this “Agreement”), subject to
the terms and conditions set forth below.

In addition, in the course of your work, you will, or have, become aware of
information of a confidential nature pertaining to the business of YRCW. YRCW
maintains policies and procedures with respect to the use and the dissemination
of confidential information. Your employment creates a relationship of
confidence and trust between you and YRCW with respect to any information
applicable to the business of YRCW which may be, or has been, made known to you
by YRCW or learned by you in the course of your work. You understand that you
have an obligation to preserve the confidentiality of such information and use
it only for the purpose for which it was obtained.

In consideration for the Retention Payment and confidential information, the
receipt and adequacy of which are hereby acknowledged, you understand and agree
that your undertakings set forth below are material and essential terms to YRCW,
and accordingly you expressly agree that:

 

1.

Retention Payment. Subject to the terms and restrictions set forth in this
paragraph, YRCW will pay you a retention payment in an amount equal to one times
your base salary $340,000 as of the date of this Agreement (the “Retention
Payment”); provided, you are still employed by YRCW on the Vesting Date. Unless
otherwise provided within this Agreement, the Retention Payment will vest and
become payable, less applicable tax withholding or other deductions, on the
Vesting Date. If your employment with YRCW ends as a result of your resignation
for any reason or your termination by YRCW with Cause before the Vesting Date,
the Retention Payment will not vest and you will not be paid the Retention
Payment. If your employment is terminated by YRCW without Cause before the
Vesting Date, the Retention Payment will vest and will be paid to you, less
applicable tax withholding or other deductions, six months following your
termination by YRCW without Cause; provided, you have not breached any
applicable provision of this Agreement, in which case the Retention Payment will
not vest and YRCW will withhold payment of the Retention Payment as damages for
any such breach. For purposes of this Agreement, “Cause” shall mean any of the
following: (i) your conviction of a felony involving acts of dishonesty, fraud,
or moral turpitude; (ii) your willful or repeated failure to perform your duties
following 30 days notice of such failure and your failure to cure within such 30
days; (iii) willful misconduct material to your employment; (iv) material breach
of YRCW policies or rules of which you have been made aware following 30 days
notice of such breach and your failure to cure within such 30 days; (v) your
material and demonstrable dishonesty related to your employment; or (vi) gross
negligence in the performance of your job duties. For purposes of the Agreement,
your employment with YRCW will not be considered terminated without Cause unless
the termination without Cause meets the requirements of a “separation from
service” as defined in Section 409A.

 

1



--------------------------------------------------------------------------------

2.

Non-Competition. You acknowledge that the agreements and covenants contained in
this Section 2 of this Agreement are essential to protect the value of the
business and assets of YRCW and its affiliates and by your prior and continued
employment with YRCW you have obtained, and will continue to obtain, valuable
confidential information, knowledge, contacts, and experience, and there is a
substantial probability that such confidential information, knowledge, contacts,
and experience could be used to the substantial advantage of a competitor of
YRCW or its affiliates to YRCW’s or its affiliates’ substantial detriment.
Therefore, you agree that so long as you are employed by YRCW and for the period
commencing as of the day of your termination with YRCW, whether with or without
Cause and whether before or after receipt of the Retention Payment, and ending 6
months following termination of your employment with YRCW (the “Restricted
Period”), you shall not, and shall cause your controlled affiliates not to,
directly or indirectly (other than in your capacity as an employee of YRCW or
any of its affiliates), own, manage, engage in, operate, control, work for,
consult with, render services for, do business with, maintain any interest in
(proprietary, financial, or otherwise), or participate in the ownership,
management, operation, or control of any business of providing products or
services of the same or similar type as the products or services sold or
delivered (or, pursuant to an existing business plan, will be sold or delivered)
to customers of YRCW or any of its affiliates (the “Business”) in any geographic
region for which you had direct or indirect responsibility on behalf of YRCW or
any of its affiliates or in any geographic region for which you had confidential
information of YRCW or any of its affiliates.

 

3.

Non-Solicitation. During the Restricted Period, you shall not and shall cause
your controlled affiliates not to (other than in your capacity as an employee of
YRCW or its affiliates): (i) cause, solicit, induce, or encourage any employees,
consultants, or contractors of YRCW or its affiliates to leave such employment
or service, (ii) hire, employ, or otherwise engage any such individual,
(iii) cause, induce, or encourage any actual or prospective client, customer,
supplier, or licensor of YRCW or its affiliates (including any existing or
former customers of YRCW or its affiliates) to terminate or modify any such
actual or prospective business relationship with YRCW or its affiliates, or
(iv) develop a business relationship with any actual or prospective client,
customer, supplier, or licensor to cause, induce, or encourage such individual
to become a client, customer, supplier, or licensor of any business in which you
are engaged that is competitive with the Business. The restrictions relating to
actual or prospective clients, customers, suppliers, or licensors in this
paragraph apply only to (a) those actual or prospective clients, customers,
suppliers, or licensors with whom you had contact on behalf of YRCW during the
last 12 months of your employment with YRCW, or (b) any of YRCW’s actual or
prospective clients, customers, suppliers, or licensors about whom you had any
confidential information during the last 12 months of your employment with YRCW.
In no event shall it be a violation of this Section 3 to engage in solicitations
incidental to general advertising or other general solicitation in the ordinary
course not specifically targeted at such persons or to employ any person not
solicited in violation hereof.

 

4.

Non-Disparagement. You agree that, during your employment with YRCW or at any
time thereafter, you shall not make any public statement that is materially
disparaging of the business of YRCW or its affiliates, or to the business
reputation of any of the executive officers of YRCW or its affiliates or any of
the employees of YRCW or its affiliates who are known to you to be employees of
YRCW or its affiliates at the time of any such public statement. Your
obligations under this Section 4 shall not apply to disclosures required by
applicable law, regulation, or order of a court or governmental agency.

 

2



--------------------------------------------------------------------------------

5.

Confidentiality. All information related to the business of YRCW or its
affiliates that may be obtained by you from any source as a result of your
employment shall be considered as confidential. Materials contained in
customers’ files should always be regarded as confidential. You should always
maintain appropriate administrative, technical, and physical safeguards over
records in your possession to prevent unauthorized access. Information regarding
strategic or tactical business plans; undisclosed business, operational, or
financial data; ideas, processes, methods, techniques, systems, non-public
information, models, devices, programs, computer software, or related
information; documents relating to regulatory matters or correspondence with
governmental entities; undisclosed information concerning any past, pending, or
threatened legal dispute; pricing or cost data; the identity, reports, or
analysis of business prospects; business transactions that are contemplated or
planned; research data; personnel information or data; identities of users or
purchasers of YRCW’s or its affiliates’ products or services; or any business
methods, operations, or results of YRCW or its affiliates may not be disclosed
to competitors, to the public, or to any person, nor can the preceding
information be otherwise used except as your duties at YRCW may require or with
the prior written approval of an authorized senior officer of YRCW. This applies
to the period of your employment and thereafter. Trade practices, procedures,
software, or other strategies which you develop in the course of performing
responsibilities or using YRCW equipment or facilities are the property of YRCW.
Upon termination of your employment, you are required to deliver to YRCW all
documents, recordings, and other tangible records (including tapes, discs, or
other similar media) that contain or are derived from YRCW’s or its affiliates’
confidential information.

 

6.

Reasonableness and Damages. You agree that the above obligations and covenants
are reasonable in duration and scope, and agree that any arbitration panel or
court of competent jurisdiction may reform such obligations to the extent
necessary to enforce them under applicable law. You further agree and
acknowledge that violation of these obligations and covenants would cause
immeasurable and irreparable damage to YRCW and its affiliates. Accordingly, you
agree that upon any actual or threatened violation of any of these obligations
and covenants (i) you are required to return the Retention Payment to YRCW, and
(ii) YRCW is entitled to withhold payment of the Retention Payment, to
injunctive relief in any court of competent jurisdiction, and to any other
remedies it may have.

The provisions of this Agreement are in addition to the provisions in any
written employment agreement between YRCW and you, and will not affect your
responsibilities or any other rights of YRCW under such agreements. This
Agreement is not a contract of continuing employment. Employment is for no fixed
term, and either you or YRCW may decide to terminate the employment relationship
at any time for any reason.

This Agreement shall be governed by Kansas law, without regard to its choice of
law principles, and will be binding on you, your heirs, executors, assigns, and
administrators, and shall inure to the benefit of YRCW, its successors and
assigns, and shall survive the termination of your employment with YRCW,
regardless of the manner of such termination.

Each provision of this Agreement will be interpreted on its own. If any
provision is held to be unenforceable as written, it will be enforced to the
extent reasonable under the circumstances. In any case, the other provisions of
this Agreement will not be affected.

[CONTINUED ON THE NEXT PAGE]

 

3



--------------------------------------------------------------------------------

This Agreement constitutes the entire agreement among the parties and supersedes
all prior agreements or understandings, if any, whether oral or written, with
regard to the subject matter hereof. This Agreement is an integrated document
and may not be modified or amended except in a writing signed by the parties
hereto or their successors in interest.

I have signed and dated this Agreement below to indicate my acceptance of its
provisions and to acknowledge that I have received a copy of this Agreement.

 

Phillip J. Gaines

President, Yellow Transportation

 

  

Date:                    

 

4



--------------------------------------------------------------------------------

November 24, 2009

Phil Gaines

YRC Worldwide Inc.

10990 Roe Avenue

Overland Park, KS 66211

Dear Phil:

I am very glad to confirm with you that the Board of Directors recently approved
a new payout schedule for the consideration you are to receive for the Retention
Payment, Non-Competition, Non-Solicitation, Non-Disparagement and
Confidentiality Agreement you signed earlier this year.

Instead of receiving one times your base of $340,000.00 in July, 2010 you will
now receive three equal payments of $113,333.00 in January, April and July of
2010. If you voluntarily resign from the company before July 1, 2010 you will be
required to repay any of the monies paid to you under this revised schedule. All
other terms and conditions of the original agreement remain unchanged.

Thank you for your continued loyalty, commitment and extraordinary contributions
to our company as we execute our comprehensive recovery plan.

 

Sincerely, Jim Kissinger EVP – Human Resources

 

5